Citation Nr: 1604842	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-operative right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to April 1984; and January 1986 to August 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that continued a 10-percent rating for the service connected right knee disability.

The Veteran testified at a Board hearing via video conference in October 2015 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  

At the hearing, the Veteran submitted additional medical evidence related to his claim, and waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 1304 (2015).  The Veteran also requested a local RO hearing before a decision review officer, which was scheduled for January 2012.  The Veteran, however, opted for an examination in lieu of the hearing.  An examination was conducted in October 2012.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the most recent VA examination was conducted in October 2012.  Nonetheless, time alone does not necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  At the hearing, however, the Veteran testified that his right knee had worsened since the October 2012 examination.  Whereas he used a cane for ambulation at that time, since the examination he must use a walker to assist with ambulation.  His wife testified that she must assist the Veteran with putting a sock and shoe on the right foot because he cannot bend the knee to do so himself.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The testimony of the Veteran and his wife is competent evidence that his right knee disability has increased in severity.  See 38 C.F.R. § 3.159(a)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the current severity of the Veteran's right knee disability.

In addition to testing the range of motion of the right knee, the examiner should address the extent of functional loss of use of the right knee due to pain, weakness, easy fatigability, incoordination, and during flare-ups, these findings should be portrayed in terms of degrees of additional loss of motion in degrees.

The Veteran is competent to report limitation of motion during flare-ups.  The examiner should note the Veteran's reports in this regard and state whether there is any medical reason to doubt or disregard these reports.

The examiner should provide reasons for all opinions.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

